At the
outset I would like to extend my warmest
congratulations to the President on his well-deserved
election. I also wish to express our sincere appreciation
to His Excellency Mr. Theo-Ben Gurirab for his
devoted work, tireless efforts and dedication while
successfully presiding over the fifty-fourth United
Nations General Assembly.
The Millennium Summit that concluded only a
few days ago has reaffirmed the unanimous belief of
the world leaders that only together, guided by the
spirit and the objectives of the founding fathers of the
United Nations and respecting the established system
of principles, norms and standards of international
relations and international law, can we successfully
respond to the challenges of the twenty-first century.
Despite its weaknesses, imperfections, inadequate
efficiency and sometimes missed opportunities, the
consequences of which were partly felt in my country,
the United Nations succeeded in maintaining global
security, in containing several local and regional
conflicts, in preserving peace and in facilitating the
normalization of life. It has been successful in offering
relief and hope to the most unfortunate ones. Again,
my country experienced this side of the United Nations
as well. In this respect, we again welcome the
Srebrenica Report and subsequent Brahimi Report.
28

If all this was achieved mostly under the
conditions of the confrontations of the cold war, in a
climate of mistrust and in the century during which
humanity not only achieved the highest objectives but
also touched the lowest depths, there should be no
doubt that the United Nations can fulfil its new tasks.
Addressing this Assembly on behalf of the country that
in the memory of humankind is associated with the
eruption of the First World War  an event that was an
early omen of the entire tragedy of the twentieth
century  I would like to express hope that at the very
end of this century, after all the horrors of the Second
World War and after the inconceivably tragic conflicts
following the dissolution of the Socialist Federal
Republic of Yugoslavia, Bosnia and Herzegovina has
exhausted all the misfortune of being at the epicentre
of historic earthquakes. And I hope that, under the
auspices of the United Nations, Bosnia and
Herzegovina is ready to gain anonymity through a
speedy recovery and blessed, long-lasting and happy
progress.
The United Nations through its activities has and
will continue to influence the developments in the
world. It has to follow the rapid and very often radical
changes in international relations and to adjust
accordingly and find the best ways to exercise its
duties and its role. The reform of the United Nations no
doubt is a very delicate issue. But its postponement and
endless debates that only maintain the status quo are an
even greater issue. Furthermore, these things bring into
question the ability of the United Nations to modernize
and democratize in order to improve its capacity and
efficiency. An agreement has been reached on some of
the most crucial issues regarding the reform of the
Security Council, including the increase in its
membership  both its permanent and non-permanent
seats  to include the representatives of the developed
and the developing countries and to provide more
equitable geographical representation of the countries.
I believe that by adopting this minimum of initial
reforms of the Security Council and through
continuous work on the other related issues  such as
the issue of the veto  a favourable atmosphere would
be created and this would positively influence relations
within and all the activities of the United Nations.
In our address to the General Assembly a year
ago, our delegation announced that we would like to
become a more active member of the international
community, primarily of the United Nations. We said
that we were determined to move from the position of
the recipient of the concern and attention of the
international organizations and forums  a position in
which we were placed for more or less well-known
reasons  to the position of a contributor to
international efforts. The fact that we are in a position
to consider the need or even the imperative of taking a
more active and creative role, and thus a bigger share
of responsibility, testifies to the trend of normalization
of the situation in our country, which was ravaged by a
war only five years ago. Although small in number, an
integrated group of 13 policemen from both entities,
comprising representatives of all three constituent
peoples  who only recently were fighting each
other  have been deployed with the international
peacekeeping force in East Timor. Furthermore, with
significant assistance from and the endorsement of the
United Nations Mission in Bosnia and Herzegovina
(UNMIBH), efforts to form a joint unit composed of
the military from both entities are under way. Once
established, the unit would be sent to a peacekeeping
mission under the United Nations flag. We are
considering very seriously the possibility of presenting
the candidature of Bosnia and Herzegovina for a non-
permanent seat in the Security Council after the year
2010. In this way, we are confirming our commitment
to the stabilization and normalization of life in our
country, and particularly our commitment to economic
and democratic development. We are confident that, as
early as 10 years from now, Bosnia and Herzegovina
will succeed in becoming a member of the most
important body of the United Nations.
Although we display courage in expressing
readiness to take a larger share of responsibility as a
Member of the United Nations and of other regional
organizations, we are fully aware that we still need the
international presence in Bosnia and Herzegovina, that
we still need its assistance and support in the
normalization of life, in eliminating the consequences
of war and in preparing ourselves for self-sustainable
development and progress. Implementation of the
Dayton/Paris Peace Agreement still remains the main
focus of the activities of the authorities in Bosnia and
Herzegovina at all levels. Its implementation is also the
primary focus of the international community and its
representatives in Bosnia and Herzegovina. Imperfect
as the Peace Agreement undoubtedly is, this cannot be
an excuse for a lack of commitment to its
implementation. For it is exactly its consistent
implementation that can bring us closer to the point at
29

which it would be normal, and even unavoidable, to
establish a new framework and new directions for
Bosnia and Herzegovina's progress towards higher
levels of development and higher living standards.
However, this will only be possible when the common
institutions of Bosnia and Herzegovina become a place
and an instrument for the realization of common
interests and objectives of both of its entities and of all
of its constituent nations and peoples  instead of
being a locus for very costly obstructions and
confrontations to the detriment of all, in particular
those who want to return to their homes.
In many areas throughout Bosnia and
Herzegovina in the past 12 months progress has been
made. This is encouraging and indicative of the fact
that in many fields of life things could advance faster
and more successfully along the road towards desired
and needed progress.
The return of refugees and internally displaced
persons still remains the priority. There continue to be
cases in which returnees have to flee their only recently
rebuilt homes when faced with brutal attacks by
neighbours of different ethnicities or religions. But at
the same time it is encouraging that more often the
returnees are welcomed by their neighbours and
offered assistance and support. During the first six
months of this year three times more so-called minority
returns were registered compared to the same period
last year. However, the number of returns is considered
to be even larger, since not all returns have been
registered or have not been fully completed as yet. The
other positive development noticed in the returns is the
fact that among the returnees there are more and more
young people and families with school-age children,
which was not the case in the past, when only so-called
elderly households returned to their homes. This
progress, of course, may be the result of improved
security conditions, freedom of movement, somewhat
better infrastructure or offering assistance with the
repairing of houses or apartments; but, above all, this
progress is the result of a growing awareness on the
part of the citizens of Bosnia and Herzegovina that it is
savage, illegal and inhuman to deprive people of their
sacred rights to home, life and security.
Returns were also significantly increased because
indicted war criminals were more successfully brought
to justice and because of a more independent, more
reasonable and more constructive engagement on the
part of the media. Still, the role of the international
community in achieving all that has been mentioned 
in particular the role of the High Representative, the
Peace Implementation Council, the United Nations
Mission in Bosnia and Herzegovina, the Stabilization
Force, the Office of the United Nations High
Commissioner for Refugees and the Organization for
Security and Cooperation in Europe  is irreplaceable.
In this context, I would like to take this
opportunity to express our gratitude to the members of
the Security Council for inviting the three members of
the Presidency of Bosnia and Herzegovina to New
York last November on the occasion of the fourth
anniversary of the Dayton/Paris Peace Agreement. That
visit resulted in the adoption of the New York
Declaration. Implementation of the provisions of the
Declaration brought about major achievements: the
establishment of the State Border Service, the
formation of the Secretariat of the Presidency and
improvements that facilitated the functioning of this
joint institution, the reconstruction and enlargement of
the Council of Ministers, and the creation of conditions
conducive to the return of refugees and internally
displaced persons. Also, as a related activity, the first
steps in organizing the battle against corruption have
been taken.
The decision of the Constitutional Court of
Bosnia and Herzegovina on the constituency of all the
three nations in Bosnia and Herzegovina will have far-
reaching consequences for overall developments in
Bosnia and Herzegovina. This decision should reduce
the unique ethnic and religious apartheid and
disenfranchisement of citizens belonging to the so-
called minority nations. Among the achievements that
encourage and have a positive impact on the change of
the overall climate in Bosnia and Herzegovina must be
mentioned those made in the area of the judicial
system. Those achievements are reflected in the
professionalization of judges and prosecutors and in
their modernization. Through the establishment of
multi-ethnic police comprising uncompromised
professionals, training and education of young
policemen in police academies, composition of police
forces that reflect the demographic picture of the local
population, the space for abuses is thereby narrowed,
and an environment favourable to arbitrary behaviour
and unpunished harassment and oppression of citizens
belonging to so called minority nations is eliminated.
It is my pleasure to inform the Assembly that
significant efforts are being made in the promotion and
30

protection of human rights and civil freedoms in
Bosnia and Herzegovina in all fields.
In the course of preparing for the World
Conference against Racism, Racial Discrimination,
Xenophobia and Related Intolerance, we will request
that government bodies, courts, the police force,
schools and universities, non-governmental
organizations, religious institutions and their leaders
and distinguished individuals from different spheres of
life, challenge those who still advocate and practise
different forms of discrimination and intolerance and
step on human rights, freedoms and human dignity.
We, in Bosnia and Herzegovina, are aware that
healing the consequences of war and post-war
stagnation and removal of impediments to faster
stabilization and progress rests primarily with the
domestic political leadership.
We are also aware that the future of Bosnia and
Herzegovina is in its integration into European and
other institutions. The Stability Pact for south-eastern
Europe has therefore been accepted as a framework
conducive to regional cooperation, elimination of
mistrust, strengthening of security conditions and for
catching up with missed opportunities in the spheres of
human rights and democratic emancipation and
economic progress. Bosnia and Herzegovina
wholeheartedly embraces the Stability Pact as the most
important regional endeavour so far, convinced that,
despite the slow realization of a number of projects and
despite the slower inflow of contributions, its
objectives are fully consistent with the objectives of
Bosnia and Herzegovina's foreign policy. The
achievement of these objectives would embark us on
the road to faster integration into the Council of
Europe, the European Union, the World Trade
Organization and the North Atlantic Treaty
Organization. There is no doubt whatsoever that the
Federal Republic of Yugoslavia (FRY) should
participate in the Stability Pact, but we share the views
of those who condition its participation on the
necessary democratic changes in that country. At the
same time, we consider that the other countries of the
region should not be kept hostage by the FRY on their
way to Euro-Atlantic integration. In this context, we
would like to recall that, at the early stages of the
establishment of the European Union, there was no
waiting list for the present members of the Union and
that they did not have to pass the entering examination
successfully and simultaneously. At this point in time,
the waiting lists and admission procedures could be
counterproductive and could encourage those forces in
the region, including in my own country, to persist in
continuing the state of chaos and exclusion.
At the beginning of this year, the situation in the
neighouring Republic of Croatia has been significantly
improved by the opposition victory in the elections. A
number of issues that burdened the relations between
the two countries have practically been resolved, since
some of the issues were tackled in the bilateral
meetings at the highest levels immediately after the
elections. The change brought about by the elections
also positively influenced the return of refugees,
although more visible results in this area are still to
come.
However, regrettably, there is still no
improvement in relations with the FRY and, at this
point, it is still uncertain when the improvement might
occur. For sure, without democratic changes in Serbia,
the establishment of full diplomatic relations between
Bosnia and Herzegovina and the FRY could hardly
occur. The democratic changes in the FRY certainly
would positively reflect on the internal relations
between the two entities of Bosnia and Herzegovina as
well as on overall relations in the region. The
democratic changes in the Bosnia and Herzegovina
neighbourhood have certainly cut off the influx of
exported elements of destabilization and crisis. I have
already referred to the positive example of changes in
Croatia.
We, in Bosnia and Herzegovina, must gather the
courage and strength to face our reality and to choose
the path and the direction that would lead us speedily
towards the achievements that would compensate for
the decade of suffering, deprivation and missed
opportunities. In the process of making this clear and
rational choice, we would like to count on the
unreserved support of the international community, and
on a rather sooner than later integration into Euro-
Atlantic institutions. We have to say that this
integration is already very much behind schedule and
we do not have a lot of time to waste.